989 So.2d 111 (2008)
STATE of Louisiana
v.
Jeremiah J. MILLRO.
Nos. 2007-KA-0948, 2007-KA-0978, 2007-KA-0980.
Court of Appeal of Louisiana, Fourth Circuit.
April 30, 2008.
Eddie J. Jordan, Jr., District Attorney, Meredith A. Mayberry, Assistant District Attorney, New Orleans, LA, for Appellant.
Mary Constance Hanes, Louisiana Appellate Project, New Orleans, LA, for Defendant/Appellee.
(Court composed of Chief Judge JOAN BERNARD ARMSTRONG, Judge PATRICIA RIVET MURRAY, Judge JAMES F. McKAY, III).
PER CURIAM.
In each of these three consolidated cases,[1] the State appeals the trial court's judgment granting the motion to quash filed by the defendant, Jeremiah Millro. This Court has held that the devastating effects flowing from Hurricane Katrina on the criminal district courts in Orleans Parish amounted to a cause beyond the State's control under La.C.Cr.P. art. 579A(2) and thus served to interrupt the time periods for bringing a defendant to trial under La.C.Cr.P. art. 578. State v. Brazile, 06-1611 (La.App. 4 Cir. 5/30/07), 960 So.2d 333, writ denied, 07-1339 (La.1/7/08), 973 So.2d 733. This Court has further held that when less than two years has elapsed between the date of the granting of the motion to quash and the date that Hurricane Katrina struck the area (August 29, 2005), it is unnecessary to determine exactly when the time period commenced to run anew. Brazile, supra; see also State v. Hamilton, 07-0582, 3-4 (La.App. 4 Cir. 2007), 973 So.2d 110, 112. Such is the case in each of these three cases. Accordingly, we find the trial court erred in granting Mr. Millro's motions to quash.

DECREE
For the foregoing reasons, the judgments of the trial court granting the defendant's motions to quash are reversed, and these matters are remanded to the trial court for further proceedings.
REVERSED AND REMANDED.
NOTES
[1]  Because the issue in each of these three cases is identical, we have consolidated them for purposes of deciding these appeals.